EXHIBIT 10.1
*** TEXT OMITTED AND FILED SEPARATELY CONFIDENTIAL TREATMENT REQUESTED UNDER 17
C.F.R. SECTIONS 200.80(b)(3), 200.80(b)(4) and 230.406
SPACE EXPLORATION TECHNOLOGIES CORPORATION
FALCON 1e COMMERCIAL LAUNCH SERVICES AGREEMENT
This Launch Services Agreement, including all appendices, exhibits and
attachments referenced herein, (“Agreement”) is entered into as of August 28,
2009 (“Effective Date of Agreement”) by and between Space Exploration
Technologies Corp., a Delaware corporation with headquarters at 1 Rocket Road,
Hawthorne, California 90250 (“SpaceX”) and ORBCOMM Inc., a Delaware corporation
with headquarters at 2115 Linwood Avenue, Fort Lee, New Jersey 07024
(“Customer”). SpaceX and Customer are hereinafter also referred to individually
as “Party” and collectively as the “Parties.”
WHEREAS, SpaceX provides launch services using the Falcon 1e launch vehicle
(“Falcon 1e”); and
WHEREAS, Customer desires to purchase launch services for its eighteen
(18) ORBCOMM Generation 2 Spacecraft (“OG2 Spacecraft”) into low Earth orbit
within the parameters set forth in Appendix 1, Statement of Work, and
Appendix 2, Interface Requirements Document, utilizing multiple Falcon 1e launch
vehicles to launch up to [***...***] OG2 Spacecraft per flight mission;
WHEREAS, SpaceX and Customer have executed a Letter Agreement Relating to the
Procurement of Falcon 1e Commercial Launch Services, dated as of July 13, 2009,
as amended (the “Letter Agreement”), and wish to memorialize in further detail
the prospective terms and conditions contained therein;
NOW THEREFORE, the Parties hereby agree as follows:
1. Definitions.
“Additional Services” means the optional services identified in Section 7 of the
Statement of Work that may be procured by Customer and furnished by SpaceX in
accordance with Section 2.1 of this Agreement.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1



--------------------------------------------------------------------------------



 



“Affiliate” means, in relation to a Party, any other entity that directly or
indirectly Controls (as defined below), is Controlled by, or is under direct or
common Control with, such Party from time to time. For purposes of this
definition, Control and its derivatives mean, with respect to an entity: (i) the
legal, beneficial, or equitable ownership, directly or indirectly, of fifty
percent (50%) or more of the capital stock (or other ownership interest if not a
corporation) of such entity ordinarily having voting rights; or (iii) the power
to direct, directly or indirectly, the management policies of such entity,
whether through the ownership of voting stock, by contract, or otherwise.
“Analogous Mission” shall have the meaning set forth in Section 7 of this
Agreement.
“Bank Holiday” means any Day on which United States national banks located in
New York, New York are authorized to be closed.
“Best Efforts” means, with respect to a Party, a duty to act in good faith and
with all due diligence and prudence consistent with applicable law in accordance
with best practices and the highest professional standards in a commercially
reasonable manner adhered to by a launch services provider or commercial
satellite owner, as the case may be.
“Business Day“ means any Day other than Saturday, Sunday, or a Bank Holiday.
“Change Order” shall have the meaning set forth in Section 21 of this Agreement.
“Commercial Space Launch Act” means 49 U.S.C. §§ 70101-70121.
“Confidential Information” shall have the meaning set forth in Section 13.3 of
this Agreement.
“Constructive Total Failure” means that, due to a Falcon 1e Launch Vehicle
Deviation (and not attributable to the Payload or Customer-provided separation
system), the following situations occur, as reasonably determined by available
flight data telemetry or other objective evidence, either: (i) the Payload’s
ability to operate in accordance with its performance specifications and for its
intended commercial purposes is reduced by [***...***]. For purposes of the
Launch and In-Orbit Insurance policy, if any (and not for any other purpose
hereunder), this definition shall be modified to reflect the meaning ascribed to
the concept of “constructive total loss” in Customer’s policy of Launch and
In-Orbit Insurance, if any, in place at the time of Launch.
“Contract Price” shall have the meaning set forth in Section 3.1 of this
Agreement.
“Day” means a calendar day.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------



 



“Dispenser(s)” means the hardware, including the strongback adaptor, to be
integrated with the Launch Vehicle (including all embedded firmware and
software) to interface with, integrate the OG2 Spacecraft as the Payload, and
separate and deploy the OG2 Spacecraft into their designated orbit(s), as
specified in Appendix 1, Statement of Work, and Appendix 2, Interface
Requirements Document. In the event that SpaceX supplies the Dispenser for any
Launch Services hereunder, such Dispenser shall be considered an integral
component of the corresponding Falcon 1e Launch Vehicle.
“Deviation” means non-compliance with the specifications included in the
Interface Requirements Document (or Interface Control Document if it supersedes
the Interface Requirements Document), including its reference documents,
applicable documents and annexes, with respect to: [***...***].
“DO/DX” Launch shall have the meaning set forth in Section 4.2.1 of this
Agreement.
“Down Payment” means Payment One (1) in the Payment and Milestone Schedule.
“Excusable Delays” means a delay by a Party in the performance of its
obligations or commitments under this Agreement that is beyond the control of
such Party and not due to its fault or negligence in reasonably anticipating and
avoiding such delays, including acts of God, acts of government in its sovereign
capacity, launch range unavailability for Launch, acts or threat of terrorism,
earthquake, riot, revolution, hijacking, fire, strike (other than a strike
involving the employees of SpaceX or Customer), embargo, sabotage, or
interruption of essential public services such as electricity, natural gas,
fuels and/or water. Notwithstanding the above, failure by either Party timely to
obtain any required governmental license, permit or authorization shall not be
deemed an Excusable Delay.
“Failure Review Board” shall have the meaning set forth in Section 19 of this
Agreement.
“Gain Sharing Option” shall have the meaning set forth in Section 2.4 of this
Agreement.
“Insured Launch Activities” shall have the meaning set forth in Section 9.1 of
this Agreement.
“Intentional Ignition” means the time during the Launch countdown sequence when
the engine ignition command signal is initiated causing ignition of the first
stage engine of the Launch Vehicle.
“Interface Control Document” means that document to be attached as Appendix 7 to
this Agreement, which shall be prepared by SpaceX with data to be supplied by
Customer, negotiated in good faith and mutually agreed upon in writing by both
Parties prior to the first Launch
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------



 



Service. The Interface Control Document shall supersede the Interface
Requirements Document. In the event the Parties are unable to agree upon an
Interface Control Document, the Interface Requirements Document shall govern for
purposes of technical interface between the Launch Vehicle and Payload.
“Interface Requirements Document” means that document attached as Appendix 2 to
this Agreement, to be superseded by the Interface Control Document upon its
execution by both Parties.
“Inventions” shall have the meaning set forth in Section 12 of this Agreement.
“ITAR” shall have the meaning set forth in Section 17 of this Agreement.
“Launch” means Intentional Ignition followed by either (i) Lift-Off or (ii) a
Launch Failure.
“Launch Activities” means the activities authorized by the launch license issued
by the Federal government pursuant to the Commercial Space Launch Act.
“Launch and In-Orbit Insurance” means insurance purchased by Customer or any
Affiliate, or Related Third Party of Customer covering either or both of:
(i) the risks of loss with respect to the Payload, including one or more OG2
Spacecraft on the Launch Vehicle; and (ii) the value of the Launch Service.
“Launch Failure” means either a Total Failure or Constructive Total Failure.
“Launch Interval” means [***...***] period of time during which a Launch Date is
to occur, as established by the Parties in accordance with Section 4.1 of this
Agreement.
“Launch Range” means the U.S. Government entity with authority over the Launch
Site and its related operations, as well as the associated property and
facilities.
“Launch Service” and “Launch Services” shall have the meanings set forth in
Section 2.1.
“Launch Site” means the SpaceX launch facility at Ronald Reagan Ballistic
Missile Defense Test Site, United States Army Kwajalein Atoll (RTS-USAKA) or
another SpaceX launch facility mutually agreed upon in writing by the Parties.
“Launch Slot” means a [***...***] period of time during which a Launch Date is
to occur, as established by the Parties under this Agreement in accordance with
Section 4.1.
“Launch Vehicle” means, in each instance, the Falcon 1e launch vehicle, utilized
by SpaceX to perform the Launch of the respective Payload.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------



 



“Licenses” shall have the meaning set forth in Section 17 of this Agreement.
“Lift-Off” means physical separation of the Launch Vehicle from the launch pad
and ground support equipment and release of the hold-down restraints for the
purpose of Launch.
“Milestone” shall have the meaning set forth in Section 5.1.2.
“Milestone Payment” shall have the meaning set forth in Section 5.1.2.
“Payload” means [***...***] OG2 Spacecraft, individually or in the aggregate,
which are, or are intended to be, integrated with a single Falcon 1e for the
purpose of Launch.
“Payment and Milestone Schedule” means the schedule provided in Appendix 3.
“Profit” shall have the meaning set forth in Section 2.2 of this Agreement.
“Pro Rata Launch Price” means [***...***].
“Reasonable Efforts” means, with respect to a Party, standards, practices,
methods, and procedures consistent with applicable law and that degree of
effort, skill, diligence, prudence, and foresight that would reasonably and
ordinarily be expected from a launch services provider or commercial satellite
owner, as the case may be.
“Reflight Launch Services” shall have the meaning set forth in Section 8.1.4 of
this Agreement.
“Reflight Option” shall have the meaning set forth in Section 8.1 of this
Agreement.
“Related Third Parties” means (i) the Parties’ respective contractors and
subcontractors at every tier that are involved in activities relating to the
performance of this Agreement; (ii) the Parties’ respective directors, officers,
employees, and agents; and (iii) any entity or person with any valid right,
title or interest in the Launch Services or the Payload or the Falcon 1e or
ground support equipment.
“Statement of Work” or “SOW” means Appendix 1 and any other attached document or
additional document which has been expressly referenced or incorporated into the
SOW (including by Agreement amendment) and which reflects the scope of work to
be performed by SpaceX under this Agreement and which specifies each Party’s
programmatic and technical performance requirements and obligations, under this
Agreement.
“Termination Fee” shall have the meaning set forth in Section 16.2(a) of this
Agreement.
“Terminated Ignition” means Intentional Ignition not followed by Lift-Off.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------



 



“Third Party” means an individual or legal entity other than the Parties, its
Affiliates or Related Third Parties.
“Total Failure” means that due to a Falcon 1e Deviation (and not attributable to
the Payload or Customer-provided separation system), the Payload is completely
destroyed, permanently lost or unable to be physically separated from the Falcon
1e, resulting in the total loss of the Payload, as reasonably determined by
available flight data telemetry or other objective evidence.
2. Services to be Provided.
2.1 SpaceX hereby agrees to furnish to Customer multiple dedicated (except as
expressly provided for in Section 2.2) Launches utilizing the Falcon 1e from the
Launch Site, as well as Payload integration services, and third party launch
liability insurance coverage in the amount required by any applicable U.S.
Government launch license, for the carriage of eighteen (18) OG2 Spacecraft
(except as expressly provided for in Section 2.4) as multiple Payloads on
multiple Falcon 1e Launch Vehicles in accordance with and subject to the terms
and conditions of this Agreement (each individually a “Launch Service”; or,
collectively, the “Launch Services”). Additional Services may be contracted for
and provided by SpaceX on a time and materials basis, subject to the mutual
agreement of the Parties evidenced in a writing signed by both Parties in
accordance with Section 30. Fees for such Additional Services are not included
in the Contract Price.
2.2 [***...***]
2.3 Except as provided in Section 2.4, the Launch Services shall be considered
complete upon Launch of eighteen (18) OG2 Spacecraft. Each Launch Service,
individually, shall be considered complete upon Launch of the corresponding
Payload assigned to such Launch mission.
2.4 [***...***].
3. Contract Price.
3.1 The contract price for the Launch Services shall be the firm fixed price of
Forty-Six Million Six Hundred Thousand U.S. Dollars ($46,600,000), paid in
accordance with the payment schedule set forth in the Payment and Milestone
Schedule as provided in Appendix 3 (“Contract
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------



 



Price”). For the avoidance of any doubt, the Contract Price does not include any
Additional Services that may be procured by Customer, the cost of any options
that may be exercised by Customer under this Agreement, and is subject to
adjustment in accordance with the terms of this Agreement. Any Reflight Launch
Services provided in accordance with Section 8 are in addition to, and not in
lieu of, the Launch Services provided in accordance to Section 2.1.
3.2 [***...***]
4. Launch Schedule and Manifest Policy.
4.1 Each Launch Service provided for under this Agreement shall occur within a
[***...***] period (each, a “Launch Period”), with the first Launch Period
beginning [***...***], 2010 and ending [***...***]; and with each subsequent
Launch Period beginning no earlier than [***...***] following the end of the
preceding Launch Period (or preceding Launch Date, whichever is later), in
accordance with the following anticipated schedule, which may be amended by
mutual written agreement of the Parties:

      Launch Period No. 1   [******], 2010 - [***...***] Launch Period No. 2  
[***.***] - [***...***] Launch Period No. 3   [******] - [***...***] Launch
Period No. 4   [******] - [***...***] Launch Period No. 5   [******] -
[***...***], 2014

The Parties shall determine in writing: (i) no later than [***...***] prior to
the start of each Launch Period, a [***...***] period during which the Launch
Date will fall (the “Launch Slot”); (ii) no later than [***...***] prior to the
start of the Launch Slot, the Launch Interval; and (iii) no later than
[***...***] prior to the Launch Interval, the actual Day of the Launch (“Launch
Date”). The Launch Date shall be within each Launch Period, Launch Slot and
Launch Interval and shall be determined by mutual written agreement of the
Parties in accordance with this Section and based on Launch Site and Launch
Range availability, Falcon 1e readiness and Payload readiness.
Customer shall have access to SpaceX’s integration facility located at the
Launch Site for a minimum period of [***...***] prior to the applicable Launch
Date, and, if reasonably
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------



 



determined possible by SpaceX based on availability, up to [***...***] prior to
the applicable Launch Date. In order to provide sufficient time for necessary
Payload to Launch Vehicle integration activities and related testing and
check-out procedures, Customer shall deliver the Payload to the Launch Site no
later than [***...***] prior to the Launch Date having completed all
pre-shipment testing requirements and ready for Launch Site processing and
integration. SpaceX shall not be responsible for storage costs for the Payload
or Customer equipment in the event of early delivery or a delayed Launch
attributable to Customer; however, SpaceX shall reasonably assist Customer in
mitigating such costs to the extent feasible.
For the avoidance of doubt, in the event that a Launch Date is delayed for any
reason by either Party beyond the end of its corresponding Launch Period, the
subsequent Launch Period shall be rescheduled, to begin no earlier than
[***...***] following the preceding Launch Date, provided that, in the event
SpaceX’s launch manifest allows for an earlier than [***...***] start of the
rescheduled Launch Period, at Customer’s request, SpaceX shall reschedule the
applicable Launch Period accordingly. Pursuant to Section 11.4, delays
associated with any distinct Launch Service shall cease accumulating upon the
respective Launch.
4.2 Manifest Policy. SpaceX and Customer shall comply with the launch schedule
prioritization policy set forth in this Section 4.2 in the event of a delay
caused by either Customer or SpaceX.
4.2.1 Subject to Section 4.2.2, SpaceX agrees and acknowledges that, consistent
with its manifest policy, Customer’s Launch Service (including any Reflight
Launch Services) will not be displaced from the Launch Period, Launch Slot, or
Launch Date, as established in accordance with Section 4.1, by another customer
of SpaceX with a contract executed subsequent to the Effective Date of
Agreement, or option exercise date occurring subsequent to the Effective Date of
Agreement, with the following exceptions: (i) Customer has notified SpaceX that
the Payload shall be unavailable with respect to the agreed upon Launch Period,
Launch Slot, Launch Interval or Launch Date; (ii) a Third Party launch is
designated by the U.S. Government as a DO or DX rated order and such rating
order is invoked in connection with an imperative national need in accordance
with the Commercial Space Launch Act (“DO/DX Launch”); (iii) planetary, science
or International Space Station servicing missions with time critical launch
windows; (iv) reflight missions, if optioned, for other customers following a
failed SpaceX launch service; (v) displacement due to Launch Range
unavailability; or (vi) [***...***].
4.2.2 In the event of a SpaceX delay of either Customer’s Launch or prior Third
Party launch service, the pre-existing order of manifested launches shall remain
in effect as of the date of the SpaceX delay, unless the other mission is a
DO/DX Launch, planetary, science or International Space Station servicing
mission with time critical launch windows or a Third Party customer
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------



 



reflight mission, if optioned, following a failed launch. Such missions shall be
given special consideration (and their place in the Launch order may change) in
order to support their required launch timeframe.
4.2.3 In the event of a Customer delay that would significantly affect
subsequent SpaceX Third-Party customer Launch schedules, Customer’s next Launch
will be re-sequenced to the next open Launch Period opportunity, taking into
account the commercial requirements and interests of Customer and SpaceX.
4.2.4 In the event of a SpaceX Third-Party customer delay that would
significantly affect Customer’s schedule, the Third-Party customer will be
re-sequenced to the next open launch opportunity unless the Third-Party
customer’s mission is a DO/DX Launch or a planetary, science or International
Space Station servicing mission with a time critical launch window. Such
missions shall be given special consideration (for example, their place in the
firing order could change) in order to support their required launch timeframe.
5. Payment Terms.
5.1 Payment Schedule. The Contract Price shall be paid by Customer to SpaceX in
accordance with the payment plan set forth in the Payment and Milestone
Schedule, including the Down Payment and Milestone Payments, the former to be
invoiced pursuant to Section 5.1.1 and the latter to be invoiced pursuant to
Section 5.2 below.
5.1.1 Down Payment. The Down Payment specified in the Payment and Milestone
Schedule provided in Appendix 3 shall be due upon receipt of the corresponding
invoice from SpaceX following execution of this Agreement and will be paid in
accordance with Section 5.2 herein. The Parties acknowledge that the [***...***]
deposit payment made by Customer to SpaceX pursuant to the Letter Agreement
shall be the Down Payment for purposes hereunder.
5.1.2 Milestone Payments. Upon the completion of any milestone set forth in
Appendix 3 (each a “Milestone” and collectively, the “Milestones”) in accordance
with the Milestone completion criteria set forth in the SOW, SpaceX shall be
entitled to the payment (each a “Milestone Payment”) identified in the Payment
and Milestone Schedule provided in Appendix 3, and Customer shall pay the
applicable invoice issued by SpaceX in accordance with Section 5.2.
5.1.3 Payment Dates. If a payment falls due on a Day other than a Business Day,
then such payment shall be due on the following Business Day.
5.1.4. Disputed Payments. If, in the reasonable judgment of Customer, a
Milestone has not been completed in accordance with the requirements of this
Agreement and the relevant Milestone
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------



 



completion criteria in the SOW, Customer shall so notify SpaceX in writing
within fifteen (15) Days of receipt of the applicable invoice issued in
accordance with Section 5.2, and within ten (10) Days thereafter provide in
reasonable detail the requirements associated with the applicable Milestone that
has not been met. In the event SpaceX disputes Customer’s contention that the
applicable Milestone has not been completed in accordance with the requirements
of this Agreement and the Milestone completion criteria in the SOW, the Parties
shall attempt to resolve such dispute by escalating the matter to their
respective executives who are at a higher level of management than the persons
with direct responsibility for administration of this Agreement. If it is
determined that the applicable Milestone had been timely completed by SpaceX in
accordance with the requirements of this Agreement, Customer shall immediately
pay the applicable Milestone Payment, to include late payment interest in
accordance with Section 5.3. If, however, it is determined that the applicable
Milestone had not been completed by SpaceX as originally claimed, the Milestone
Payment for the corresponding Milestone shall not be due and payable by Customer
until such time the Milestone is successfully completed in accordance with the
requirements of this Agreement and the Milestone completion criteria in the SOW.
Notwithstanding the foregoing, if the dispute cannot be resolved within
[***...***] of Customer’s initial notification pursuant to this Section 5.1.4,
then either Party may immediately begin dispute resolution proceedings in
accordance with Section 22.
5.2 Invoices. For the Down Payment and each Milestone Payment, SpaceX shall
submit to Customer an invoice for payment after completion of a Milestone
consistent with the SOW, on or after the corresponding Milestone Payment due
date listed in the Payment and Milestone Schedule, including SpaceX’s
certification that the applicable Milestone completion criteria have been met in
accordance with the Milestone completion criteria in the SOW. For the avoidance
of doubt, no invoice for a Milestone Payment may be submitted by SpaceX until
the later of: (i) all requirements of the applicable Milestone having been met;
and (ii) the applicable Milestone Payment due date. Payment shall be made by
Customer to SpaceX, for any Milestone Payment within [***...***] of submission
of an invoice by SpaceX in accordance with the requirements of this Section 5.
All invoices delivered under this Agreement shall be complete and reasonably
detailed in order to provide Customer with sufficient information to ascertain
the nature and scope of the charges included therein.
5.2.1 Upon the occurrence of each Launch, regardless of outcome, any payments
made under this Agreement to the extent directly attributable to the
corresponding Launch Service as set forth in Appendix 3 (whether received by
SpaceX or due and owing to SpaceX) shall be considered earned and nonrefundable
by SpaceX and shall not be subject to the provisions of Section 16.2.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------



 



5.3 Subject to Section 5.1.4, if any undisputed payments due and owing by
Customer to SpaceX under this Agreement shall remain unpaid after the payment
due date and if SpaceX has provided Customer written notice thereof and
[***...***] period to cure, then Customer shall pay interest to SpaceX at a rate
of [***...***] of such undisputed payment, compounded annually. Interest will be
computed commencing as of the Business Day after the original due date until and
including the date payment is actually made, unless paid during the cure period,
in which case no interest shall be due. If a payment is withheld because of a
bona fide dispute and that dispute is later settled in favor of SpaceX, interest
will be computed commencing as of the Business Day after the original due date
until and including the date payment is actually made.
5.4 Invoice Address. SpaceX shall invoice Customer at the following address:
ORBCOMM Inc.
2115 Linwood Avenue
Fort Lee, NJ 07024
Attn: [***...***]
with a copy sent to the following e-mail address:
[***...***]
and a separately delivered copy to:
ORBCOMM Inc.
22270 Pacific Boulevard
Dulles, VA 20166
Attn: [***...***]
with a copy sent to the following e-mail address:
[***...***]Payment shall be made by Customer via electronic deposit of funds
into the following SpaceX corporate bank account:
[***. . .***]
6. Taxes. After due inquiry and investigation, SpaceX represents and warrants
that on the Effective Date of this Agreement, no taxes, duties and other levies
imposed by the United States government or any political subdivision thereof are
due for the activities and transactions contemplated by this Agreement,
including any Launch Services (“Taxes”). However, should such Taxes be imposed,
SpaceX shall, on a Best Efforts basis, challenge the validity and imposition of
such Taxes via all available remedies at the time. If SpaceX is unable to
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11



--------------------------------------------------------------------------------



 



successfully challenge the validity and imposition of any Taxes, and such Taxes
remain due and payable, the Parties shall in good faith consult with each other
and agree to a fair and equitable compromise as regards the payment of the
Taxes.
7. [***...***]
8. Reflight Option.
8.1. [***...***]
8.2 The Reflight Option provided for in this Section 8 shall not include the
cost of any replacement of all or any portion of the Payload or its related
value, which shall be the exclusive responsibility of Customer. Launch and
In-Orbit Insurance shall be purchased independently by the Customer and shall
expressly waive rights of subrogation as to SpaceX and its Related Third
Parties.
8.3 [***...***]
8.4 Customer agrees that the Reflight Launch Services shall be its sole and
exclusive remedy for any Launch Failure, howsoever caused, and regardless of the
theory of liability, provided, however, that this remedy shall be available only
when Customer has purchased the Reflight Option in accordance with the terms of
this Agreement and Customer has reasonably complied with all of its other
obligations, including the obligation to make payment, under this Agreement.
In the event a Launch Service for which a Reflight Option has been purchased
does not result in a Launch Failure, then SpaceX shall be deemed to have earned
the Reflight Option fee without further obligation or liability to Customer.
9. Insurance.
9.1 Third Party Liability Insurance. SpaceX shall procure and maintain in effect
third party launch liability insurance to provide for the payment of claims
resulting from property loss or damage or bodily injury, including death,
sustained by Third Parties caused by an occurrence resulting from such launch
activities as are prescribed by the Commercial Space Launch Act and supporting
regulations and the terms of the Federal launch license issued to SpaceX
pursuant thereto (“Insured Launch Activities”). The insurance shall have limits
in amounts required by the Office of the Federal Aviation Administration’s
Associate Administrator for Commercial Space Transportation as set forth in the
applicable license issued to SpaceX pursuant to the Commercial Space Launch Act
and supporting regulations, and shall be subject to standard
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12



--------------------------------------------------------------------------------



 



industry exclusions and/or limitations. Duration of coverage for damage, loss or
injury sustained by Third Parties arising in any manner in connection with
Insured Launch Activities shall be in accordance with the Commercial Space
Launch Act, its supporting regulations, and the applicable launch license. The
third party liability insurance shall at a minimum designate as named insured
SpaceX and as additional insured Customer and the respective Related Third
Parties of the Parties as identified by each Party, the U.S. Government and its
contractors and subcontractors involved in Launch Services, and SpaceX’s
contractors and subcontractors involved in Launch Services. Such insurance shall
provide that the insurers shall waive all rights of subrogation that may arise
by contract or at law against any additional insured. Third-party launch
liability insurance does not cover any loss of or damage to the Payload even if
such claim is brought by any Third Party or Related Third Parties. The cost of
third party launch liability insurance, up to the extent required by the
Commercial Space Launch Act and its supporting regulations, is included within
the Contract Price.
9.2 Excess Third Party Liability for Launch Activities. To the extent not
covered by the third party launch liability insurance or eligible for payment by
the United States Government pursuant to the Commercial Space Launch Act, SpaceX
shall be exclusively liable to third parties for any death, injury, loss or
damage to any Third Party arising from the Launch Activities caused solely by
SpaceX or its equipment, including the Falcon 1e or parts or components thereof.
To the extent not covered by the third party launch liability insurance or
eligible for payment by the United States Government pursuant to the Commercial
Space Launch Act, Customer shall be exclusively liable to Third Parties for any
death, injury, loss or damage arising from the Launch Activities caused solely
by Customer or its equipment, including the Payload or parts or components
thereof.
9.3 Insurance Required by Launch License. SpaceX shall provide such insurance as
is required by the launch license issued by the United States Department of
Transportation for loss of or damage to United States Government property. The
cost of insurance as required by the launch license is included in the Contract
Price.
9.4 Launch and In-Orbit Insurance. Customer shall obtain a waiver of subrogation
and release of any right of recovery against SpaceX and its Related Third
Parties from any insurer providing Launch and In-Orbit Insurance coverage.
Subject to the limitations of U.S. export control laws and regulations, SpaceX
shall provide customary and normal support to assist Customer in obtaining
Launch and In-Orbit Insurance, including: (i) supporting Customer with all
necessary presentations (oral, written or otherwise), including attendance and
participation in such presentations where reasonably requested by Customer;
(ii) providing on a timely basis all
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13



--------------------------------------------------------------------------------



 



reasonable and appropriate technical information, data and documentation; and
(iii) providing documentation and answers to insurer inquiries.
9.5 [***...***]
9.6 Cooperation with Regard to Insurance. Each Party agrees to cooperate with
the other Party in obtaining relevant reports and other information in
connection with the presentation by either Party of any claim under insurance
required by this Section 9. A Party seeking indemnification under this Section 9
shall, subject to U.S. export control laws and regulations: (i) promptly advise
the indemnitor of any damage or injury incurred, or the filing of any suit or
any written or oral claim against it; (ii) provide the indemnitor with copies of
all relevant documentation; and (iii) cooperate with the indemnitor and its
insurers in every reasonable manner in making or defending against such claim. A
Party seeking indemnification shall not make any admission nor shall it reach a
compromise or settlement without the prior written approval of the indemnitor.
9.7 Assistance with Claims for Insurance Recovery. Subject to U.S. export
control laws and regulations, including any applicable provisos or conditions
imposed by the U.S. Government in DSP-5 or Technical Assistance Agreement
authorizations, as well as reasonable technology export security measures, each
Party shall cooperate with and provide reasonable support to the other, in
making and perfecting claims for insurance recovery and as to any legal
proceeding associated with any claim for insurance recovery. As may be requested
in writing by Customer from time-to-time, such support may include:
(i) providing on-site inspections as required by Customer’s insurers and
underwriters; (ii) participating in review sessions with a competent
representative selected by the insurers and underwriters to discuss any
continuing issue relating to such occurrence, including information conveyed to
either Party; (iii) using commercially Reasonable Efforts to secure access for
the insurers and underwriters to certain information used in or resulting from
any investigation or review of the cause or effects of such occurrence;
(iv) making available for inspection and copying certain information reasonably
available that is necessary to establish the basis of a claim; and
(v) supporting Customer in establishing the basis of any loss under its Launch
and In-Orbit Insurance policy. Customer agrees to reimburse SpaceX for any
necessary and documented out-of-pocket expenses in connection with any insurance
claim or recovery assistance provided by SpaceX in accordance with this
Section 9.7.
9.8 Evidence of Insurance and Waivers of Subrogation. For any of the insurance
policies or waivers required under this Agreement (to include waivers of
subrogation), each Party shall provide the other Party with a certificate
evidencing such insurance or waiver within thirty (30) Days of a written request
by the other Party.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14



--------------------------------------------------------------------------------



 



10. Cross Waivers of Liability.
10.1 Waivers. SpaceX and Customer hereby agree to a reciprocal waiver of claims
and release of liability pursuant to which each Party agrees to assume the risk
and agrees not to sue or otherwise bring a claim against the other Party or that
Party’s Related Third Parties or against the U.S. Government and its contractors
and subcontractors, for any property loss or damage, including loss of or damage
to the Payload or the Falcon 1e, or other financial loss it sustains, or for any
injury, death, property loss or damage or other financial loss sustained by its
employees, officers, directors or agents, arising in any manner out of or in
connection with activities relating to the performance of this Agreement, or
other related activities in or around the Launch Site or Payload processing
area, or the operation or performance of the Launch Vehicle or the Payload. Such
waiver of liability applies to all damages of any sort or nature, including but
not limited to any direct, indirect, special, incidental or consequential
damages or other loss of revenue or business injury or loss such as costs of
effecting cover, lost profits, lost revenues, or costs of recovering a payload
or the Payload, from damages to the Payload before, during or after Launch or
from the failure of the Payload to reach their planned orbit or operate
properly.
10.2 Extension of Waivers. SpaceX and Customer shall each extend the waiver of
claims and release of claims of liability as provided in Section 10.1 to its
Related Third Parties (other than employees, directors and officers) by
requiring them to waive and release all claims of liability they may have
against the other Party, that Party’s Related Third Parties or the U.S.
Government and its contractors and subcontractors at every tier and to agree to
be responsible for any property loss or damage, including loss of or damage to
the Payload or the Falcon 1e, or other financial loss they may sustain, or for
any injury, death, property loss or damage or other financial loss sustained by
their employees, officers, directors or agents, arising in any manner out of or
in connection with activities relating to the performance of this Agreement, or
other related activities in or around the Launch Site or Payload processing
area, or the operation or performance of the Launch Vehicle or the Payload.
10.3 Indemnification. SpaceX and Customer hereby agree to defend, indemnify and
hold harmless the other Party and its Related Third Parties from and against any
liabilities, costs and expenses (including attorneys’ fees, costs and expenses),
arising as a result of claims brought by the indemnifying Party’s Related Third
Parties for any property loss or damage, including loss of or damage to the
Payload, or other financial loss it sustains or for any personal injury or
bodily injury, including death, property loss or damage or other financial loss
sustained by such Related Third Parties, arising in any manner out of or in
connection with activities carried out pursuant to this Agreement, other
activities in and around the Launch Site or the Payload processing area, or the
operation or performance of the Launch Vehicle or the Payload. Such
indemnification applies
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------



 



to any claim for direct, indirect, special, incidental or consequential damages
or other loss of revenue or business injury or loss, including but not limited
to costs of effecting cover, lost profits or lost revenues, resulting from any
loss of or damage to the Payload before, during, or after Launch or from the
failure of the Payload to reach its planned orbit or operate properly.
10.4 Applicability. Claims of liability are waived and released regardless of
whether loss, damage or injury arises from the acts or omissions, negligent or
otherwise, of either Party or its Related Third Parties. The waivers of
liability shall apply regardless of the theory of liability, whether based in
contract or tort, including negligence, product liability, and strict liability,
or any other theory of liability. In no event shall this waiver of liability
prevent or encumber enforcement of the Parties’ contractual rights and
obligations to each other as specifically provided in this Agreement. The waiver
and release by each Party and its Related Third Parties of claims of liability
against the other Party and the Related Third Parties of the other Party extends
to the successors and assigns, whether by subrogation or otherwise, of the Party
and its Related Third Parties. Each Party shall obtain a waiver of subrogation
and release of any right of recovery against the other Party and its Related
Third Parties from any insurer providing coverage for the risks of loss for
which the Party hereby waives claims of liability against the other Party and
its Related Third Parties. Nothing in this Section 10 shall preclude SpaceX from
suing or otherwise bringing a claim against its own Related Third Parties, nor
shall it preclude Customer from suing or otherwise bringing a claim against its
own Related Third Parties. The Parties agree to further memorialize the rights
and obligations described in this Section 10 in any agreement that may be
advised or required by the U.S. Government, to include execution of
cross-waivers substantially in the form of Exhibit 1 to this Agreement.
Notwithstanding anything in this Section 10 to the contrary, in the event of a
conflict between the requirements of Section 440.17 of the Commercial Space
Transportation Regulations (14 C.F.R. §440.17) and any provision of this Section
10 of the Agreement, the requirements of 14 C.F.R. §440.17 shall take
precedence.
11. Delays.
11.1 Excusable Delays.

  (a)  
Neither Party shall be liable for any delay in the performance of its
obligations under this Agreement in the event such delay or failure to perform
is due to an Excusable Delay and provided that the affected Party seeking to
invoke this Section 11.1 notifies the other Party in writing within five
(5) Business Days of the occurrence of an Excusable Delay, including a
reasonable description of the causes thereof and such Parties’ efforts to avoid
the Excusable Delay or mitigate the impact thereof. If the Excusable Delay
occurs during the Launch Slot for any Launch Service to be

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16



--------------------------------------------------------------------------------



 



provided under this Agreement, the affected Party seeking to invoke this
Section 11.1 shall notify the other Party immediately, and as soon as possible
thereafter, provide the information detailed in the immediately preceding
sentence. Failure by either Party timely to obtain any required governmental
license, permit or authorization shall not be deemed an Excusable Delay.

  (b)  
Subject to Section 16, the period of performance under this Agreement with
respect to the affected Launch Service(s) shall be extended by the duration of
the Excusable Delay and Customer’s obligation to make payments hereunder with
respect to Launch Services due during the period of an Excusable Delay shall be
extended for a period equal to the duration of the Excusable Delay without late
payment interest. Such extension period will be reasonably agreed to by both
Parties in writing.

11.2 Customer Delays. Customer shall be entitled to request a delay or
postponement to the Launch Date up through [***...***], but subject to the delay
liability fees provided for in this Section 11.2. If Customer’s request for a
delay or postponement to the Launch Date occurs following [***...***].
Regardless of the request for delay or postponement by Customer, with the
exception of the final payment owed to SpaceX for Launch under Section 5.1,
Customer payments shall continue in accordance with the Payment Schedule
established in Section 5.1. If Customer causes or requests any delay to the
Launch Date for any particular Launch Service that is not an Excusable Delay as
provided in Section 11.1, whether with respect to the Payload or otherwise,
including delays due to Customer’s contractors or subcontractors, exceeding
three hundred sixty-five (365) Days beyond the last Day of the Launch Period for
such Launch Service, or beyond any subsequent Launch Date for such Launch
Service as duly established by the Parties or the last Day of any subsequent
Launch Period for such Launch Service, whichever is earlier, separate and
distinct from any necessary and documented expense reimbursement as provided for
in this Section 11.2, Customer agrees pay to SpaceX delay liability fees based
on the following schedule:

  (a)  
Except as otherwise set forth above with respect to a delay following
[***...***], nothing for the first three hundred sixty-five (365) Days;

  (b)  
[***...***]; and

  (c)  
[***...***].

Nothing in this Section 11 shall be construed as allowing for non-payment of
prior existing and outstanding invoice payments owed by Customer.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17



--------------------------------------------------------------------------------



 



11.3 SpaceX Delays. If SpaceX causes or requests any delay or postponement to
the Launch Date (other than an Excusable Delay), Customer’s payment obligations
as established in Section 5.1 for the relevant Launch Service shall be suspended
on a day-for-day basis commensurate with the period of delay or postponement of
the relevant Launch Service requested by SpaceX. Furthermore, if such delays or
postponements associated with the Falcon 1e (other than an Excusable Delay)
cause delays or postponements beyond the last Day of the Launch Period for such
Launch Service, or beyond any subsequent Launch Date for such Launch Service as
duly established by the Parties or the last Day of any subsequent Launch Period
for such Launch Service, whichever is earlier, then SpaceX agrees to pay
Customer delay liability fees based on the following schedule:

  (a)  
[***...***];

  (b)  
[***...***]; and

  (c)  
[***...***].

11.4 No “Domino Effect.” Calculation of delays under this Section 11 shall be
construed to apply to each distinct Launch Service under this Agreement. In the
event that a delay by Customer or SpaceX results in a Launch Date occurring
after the last Day of the corresponding Launch Period, the Parties agree that
subsequent Launch Periods for the subsequent Launch Services shall be
rescheduled, as necessary based on available SpaceX launch opportunities in
accordance with Section 4, subject to SpaceX’s Reasonable Efforts to mitigate
any delays to the applicable Launch Service, based on the actual date of the
preceding Launch. With respect to any delays caused or requested by SpaceX,
Customer’s payment obligations as established in Section 5.1 for the relevant
Launch Service shall be suspended on a day-for-day basis commensurate with the
period of delay or postponement. Accordingly, any liability either Party may
incur for delays associated with one Launch Period shall not extend to
subsequent rescheduled Launch Periods and Launch Services. Any liability for
delays associated with each Launch Service shall end upon the relevant Launch.
12. Intellectual Property. At no time shall either Party have any ownership
rights or any other rights or license to any Inventions of the other Party or of
the other Party’s Related Third Parties including, without limitation, any
Inventions conceived and first actually reduced to practice in the course of
performance of this Agreement by such other Party. The Parties do not intend to
jointly develop any Inventions under this Agreement. As used in this Section 12,
“Inventions” means all ideas, designs, concepts, techniques, inventions,
discoveries, works of authorship, modifications, improvements, or derivative
works, regardless of patentability.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------



 



13. Confidentiality.
13.1 Confidentiality of this Agreement. Subject to Section 13.5, neither Party
shall disclose any of the terms of this Agreement to any third party without the
prior written consent of the other Party, except as necessary in the reasonable
judgment of a Party to comply with any judicial or other governmental
requirement, or when disclosure is required by a governmental agency or under
applicable laws, including by the U.S. Securities and Exchange Commission or any
securities exchange on which the securities of a Party or its Affiliate are then
trading, or as otherwise expressly provided for herein, and with reasonable
notice provided in writing to the affected Party at least five (5) Days in
connection with an 8K filing and ten (10) Business Days in advance of any other
written disclosure (provided that such notice periods are possible in connection
with any disclosures required or compelled by a governmental agency or under
applicable laws).
13.2 Announcements. No public announcement, release, or other disclosure of
information relating to this Agreement, including the existence of this
Agreement, shall be made except by prior written agreement of the Parties on the
specific content of such disclosure; however, such agreement may not be
unreasonably be withheld. Notwithstanding the foregoing, either Party shall be
permitted to make disclosures necessary or in good faith determined to be
reasonably necessary under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.
13.3 Confidential Information. SpaceX and Customer each agree to retain in
confidence all non-public information, trade secrets, and know-how disclosed
pursuant to this Agreement which is designated as proprietary and/or
confidential or information which the receiving Party should understand from the
nature of the information is confidential to the disclosing Party (“Confidential
Information”). Each Party agrees to: (1) preserve and protect the
confidentiality of the other Party’s Confidential Information; (2) refrain from
using the other Party’s Confidential Information except as contemplated in this
Agreement; (3) disclose the Confidential Information only to its directors,
officers, employees or agents as is reasonably required in connection with the
exercise of that Party’s rights and obligations under this Agreement and subject
to a binding non-disclosure agreement that is at least as protective as this
Section 13; and (4) not disclose Confidential Information to any third party,
provided, however, that either Party may disclose Confidential Information of
the other Party that is: (a) already in the public domain through no fault of
the disclosing Party; (b) discovered or created by the receiving Party without
reference to the Confidential Information of the disclosing Party; (c) otherwise
made known to the receiving Party through no wrongful conduct of the receiving
Party or the entity providing the information to the receiving Party; or
(d) required to be disclosed by judicial or other governmental action,
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------



 



order or regulation. The confidentiality obligations of this Section 13 shall
survive the expiration or termination of this Agreement for a period of five
(5) years.
13.4 Notwithstanding any provision of this Section 13 to the contrary, either
Party may disclose the Confidential Information, including the terms of this
Agreement: (1) in confidence, to legal counsel; (2) in confidence, to
accountants, banks, and financing sources and their advisors solely for the
purposes of securing financing; (3) in confidence, to its insurance broker and
prospective insurers solely for the purposes of securing insurance for the
Payload and Launch Services and in settling any claim for loss; (4) in
connection with the enforcement of this Agreement or rights under this
Agreement; or (5) in confidence, in connection with an actual or proposed
merger, acquisition, or similar transaction solely for use in the due diligence
investigation in connection with such transaction.
13.5 Notwithstanding any other provision within this Section 13, but
nevertheless subject to U.S. export control laws and regulations, Customer may
disclose the terms of this Agreement or the Confidential Information (or both),
to its Affiliates, provided that the Affiliate agrees in writing to
confidentiality terms at least as protective for SpaceX as the terms of this
Section 13. Customer shall be fully responsible for any breach of these
confidentiality provisions by any Affiliate.
14. LIMITATION OF LIABILITY.
14.1 NO CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF
ANY KIND, FOR THE COST OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, WITH
THE EXCLUSION OF THE REFLIGHT LAUNCH SERVICES TO THE EXTENT THE REFLIGHT OPTION
IS PURCHASED BY CUSTOMER, OR FOR LOST REVENUES OR PROFITS, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, HOWSOEVER CAUSED AND REGARDLESS OF THE THEORY OF
LIABILITY, WHETHER BASED IN CONTRACT OR TORT, INCLUDING NEGLIGENCE, PRODUCT
LIABILITY, AND STRICT LIABILITY, OR ANY OTHER THEORY OF LIABILITY.
14.2 TOTAL LIABILITY. EXCEPT IN INSTANCES OF WILLFUL MISCONDUCT, SPACEX’S TOTAL
AND CUMULATIVE LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
HOWSOEVER CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY, WHETHER BASED IN
CONTRACT OR TORT, INCLUDING NEGLIGENCE, PRODUCT LIABILITY, AND
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20



--------------------------------------------------------------------------------



 



STRICT LIABILITY, OR ANY OTHER THEORY OF LIABILITY, SHALL IN NO EVENT EXCEED
[***...***].
14.3 WARRANTIES. EXCEPT FOR AND TO THE EXTENT OF THE REFLIGHT OPTION (IF
PURCHASED BY CUSTOMER), SPACEX HAS NOT MADE, NOR DOES IT MAKE, ANY
REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF DESIGN, OPERATION, QUALITY,
WORKMANSHIP, SUITABILITY, RESULT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE FALCON 1E, LAUNCH SERVICES, OR ASSOCIATED EQUIPMENT
AND SERVICES. ANY IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY DISCLAIMED.
14.4 Application. The limitations set forth in this Section 14 shall apply even
if SpaceX has been advised of the possibility of such losses or damages, and
notwithstanding any failure of essential purpose of any limited remedy set forth
in this Agreement. The Parties acknowledge that the amounts payable hereunder
are based in part on the limitations of this Section 14 and that such
limitations are a bargained-for and essential part of this Agreement.
14.5 Destruction of the Falcon 1e and Payload. The range safety officer or
equivalent is authorized to destroy the Falcon 1e and Payload, without liability
to either Party or either Party’s Related Third Parties, if, after Intentional
Ignition, in the range safety officer’s or equivalent’s sole discretion, such
destruction is essential to prevent bodily injury, including death, or property
loss or damage.
15. Custody and Control of Payload and Related Equipment. Customer or its
contractor shall exclusively retain the risk of damage to the Payload and
related equipment, including ground support equipment or Dispensers, from
delivery to SpaceX through Payload integration and Launch. In the event
Customer, in its sole discretion, procures insurances to cover any loss of or
damage to the Payload, such insurance shall expressly waive subrogation rights
against SpaceX and its Related Third Parties. At the request of SpaceX, Customer
shall provide SpaceX with a certificate (or certificates, as applicable) of
insurance evidencing such waiver(s) of subrogation.
16. Termination.
16.1 Mutual Agreement. This Agreement may be terminated by mutual consent of the
Parties in writing signed by the duly authorized representatives of both
Parties.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21



--------------------------------------------------------------------------------



 



16.2 Customer’s Right to Terminate. Customer may terminate this Agreement upon
thirty (30) Days prior written notice to SpaceX, as follows:

  (a)  
Termination for Convenience. Customer may terminate for its convenience at any
time, for any reason or no reason, this Agreement in whole or in part, or any
Launch Service remaining to be performed under this Agreement, subject to a
termination for convenience fee retained by SpaceX as specified in either:
(i) Appendix 5 in the case where each and every Launch Service as of the date of
termination is not a Launch Failure, or (ii) Appendix 6 in the case where one or
more Launch Service as of the date of termination is a Launch Failure, which
amounts SpaceX shall retain without further obligation or liability to Customer,
and subject to retention by SpaceX of all amounts previously earned hereunder.

SpaceX shall refund amounts, if any, owed to Customer within thirty (30) Days of
receiving its written notice of termination for convenience. In the event that
payments received by SpaceX as of the date of Customer termination hereunder are
less than the amount reflected in Appendix 5 or 6 as applicable, Customer shall,
within thirty (30) Days, remit to SpaceX any balance owed. The applicable amount
set forth as a termination fee in this Section 16.2 is the fee charged to excuse
Customer’s non-performance. Customer and SpaceX agree that the applicable amount
set forth above does not constitute a penalty or estimate of future damages, but
is a reasonable fee for SpaceX excusing Customer non-performance at various
points in time (“Termination Fee”). For the avoidance of doubt, calculation of
the Termination Fee is limited to the applicable Launch Service(s) and: (i) does
not include the payments earned by SpaceX for previous Launch Services performed
under this Agreement (as consistent with, Section 5.2.1 of this Agreement);
(ii) once calculated, will be reduced by offsetting any amounts paid by Customer
and received by SpaceX in connection with any Launch Services yet to be
performed; and (iii) applies to cancel the remaining Launch Services to be
performed under this Agreement, and shall not apply or affect Customer’s option
and SpaceX’s obligation with respect to performance of any Reflight Launch
Service.

  (b)  
With respect to each Launch Service, in the event SpaceX has claimed one or more
Excusable Delays under Section 11.1 and such Excusable Delays have continued for
a continuous or cumulative period exceeding [***...***] Customer shall have the
option to either substitute the Payload with a substantially similar payload or
apply all payments made under this Agreement with respect to the particular
Launch Service to a future mission to be contracted by the Parties within thirty
(30) Days of written

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------



 



notice. Notwithstanding the foregoing, if SpaceX has claimed one or more
Excusable Delays under Section 11.1 and such Excusable Delays have continued for
a continuous or cumulative period exceeding [***...***], Customer shall be
entitled to terminate any Launch Services not performed by SpaceX and receive a
refund of all payments made under this Agreement for the particular remaining
Launch Service(s) (excluding any payments earned by SpaceX pursuant to
Section 5.2.1 for having completed a Launch Service), within thirty (30) Days of
corresponding notice of termination.

  (c)  
With respect to each Launch Service, in the event SpaceX has postponed or
provided notice of postponement of the Launch Services, other than for Excusable
Delays, for a continuous or cumulative period exceeding [***...***] beyond the
Launch Date for the first Launch Service, and [***...***] beyond the Launch Date
for subsequent Launch Services, Customer shall have the option to either
substitute the Payload with an alternative payload or receive a refund of all
payments made under this Agreement for the particular Launch Service (excluding
any payments earned by SpaceX pursuant to Section 5.2.1 for having completed a
Launch Service), within thirty (30) Days of notice of termination, as the case
may be;

  (d)  
In the event of a material breach by SpaceX of its obligations under this
Agreement, and if, after having been given written notice of the same by
Customer, SpaceX fails to cure such material breach within [***...***]of receipt
of such notice, SpaceX shall refund all payments made by Customer under this
Agreement, except for the payments earned by SpaceX pursuant to Section 5.2.1
for having completed a Launch;

(e)    [***...***]
(f)    [***...***]
16.3 SpaceX’s Right to Terminate.

  (a)  
SpaceX shall have the right to terminate this Agreement or any Launch Service(s)
not yet provided under this Agreement and retain all payments made hereunder
without further obligation or liability to Customer if Customer fails to comply
with any of its material obligations set forth in this Agreement or the SOW, to
include non-payment of outstanding invoices, after Customer is given written
notice of noncompliance and a [***...***] period to cure such non-compliance and
fails to cure such non-compliance within such period.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------



 





  (b)  
SpaceX shall have the right to terminate this Agreement and retain all payments
made in accordance with the terms of this Agreement, without further obligation
or liability to Customer upon thirty (30) Days prior written notice to Customer
in the event that Customer fails to deliver the Payload for the subsequent
Launch to the Launch Site within [***...***] of the corresponding Launch Date as
initially scheduled.

16.4 Survival. The following Sections shall survive any expiration or
termination of this Agreement: 1, 6, 8, 9, 10, 12, 13, 14, 17, 18, 20, 22 and 23
to 32. Furthermore, Section 3.2 will survive expiration (but not termination) of
this Agreement.
17. Licenses. Each Party shall be responsible for obtaining any licenses,
authorizations, clearances, approvals or permits (“Licenses”) necessary to carry
out its obligations under this Agreement. Each Party agrees to provide
reasonable assistance to the other Party as necessary to obtain such Licenses.
SpaceX shall be responsible for obtaining any Licenses required to carry out the
Launch Services, and SpaceX and Customer agree to provide information and to
execute any documentation needed to obtain such Licenses pursuant to applicable
U.S. laws and regulations, including but not limited to, the United States
International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130 (“ITAR”), and
Regulations for the Importation of Arms, Ammunition and Implements of War, 27
C.F.R. Part 447.
18. Compliance with Government Requirements.
18.1 SpaceX and Customer shall comply with their respective national, federal,
state and local laws and regulations, and any government licenses issued in
connection with the performance of this Agreement. In addition, Customer shall
comply with all U.S. export and import laws, regulations, rules, licenses and
agreements related to the launch of Customer’s Payload, including but not
limited to the ITAR.
18.2 Customer shall be responsible for arranging for registration of each
Payload, and SpaceX shall be responsible for arranging for registration of each
Falcon 1e, pursuant to the Convention on Registration of Space Objects Launched
Into Outer Space, done January 14, 1975, T.I.A.S. 8480.
19. Failure Review Board. If the Falcon 1e or Falcon 9 experience a Launch
Failure (and the Falcon 9 Launch Failure is attributable to a first stage
engine, but not the result of the clustering of the engines), then SpaceX shall
only perform subsequent Launch Services under this Agreement once the most
probable cause of the Launch Failure has been identified and corrective actions
have been implemented to the satisfaction of the applicable failure review board
(the “Failure Review Board”) convened by SpaceX to evaluate the root cause of
such
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24



--------------------------------------------------------------------------------



 



Launch Failure. If SpaceX has not already convened a Failure Review Board to
evaluate such failure or underperformance, then Customer may give written notice
to SpaceX requesting that a Failure Review Board be convened. The Failure Review
Board shall consist of those technical disciplines necessary to assess the
failure, its cause and necessary corrective action, if any, required for future
launch services. SpaceX shall present to Customer the results of the final
investigation by the Failure Review Board including probable cause of failure,
corrective action and impact on the Launch Services subject to the
confidentiality obligations under this Agreement and applicable export control
laws and regulations.
20. Notices.
20.1 Transmittal. All notifications and other data transmittals under this
Agreement shall be in writing and shall be hand-delivered or sent via express
mail, first class mail, or electronic mail to the addresses specified below with
confirmation of receipt.
20.2 Effective Date for Future Correspondence. The date upon which any such
communication is hand-delivered or, if such communication is sent by mail or by
electronic transmission, the date upon which the addressee receives it, as
confirmed by return receipt or other evidence of receipt, shall be the effective
date of such communication.
20.3 Change of Address. Each Party shall promptly notify the other in the event
of any change in their respective addresses.
For correspondence sent to SpaceX:
Space Exploration Technologies Corp.
1 Rocket Road
Hawthorne, CA 90250
Attn: [***...***]
PH.: [***...***]
Fax: [***...***]
Email: [***...***]
With a separately delivered copy to:
[***...***]
Space Exploration Technologies Corp.
1030 15th Street, NW
Suite 450
Washington, DC 20005
Telephone: [***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25



--------------------------------------------------------------------------------



 



Fax: [***...***]
E-mail: [***...***]
For correspondence sent to Customer:
ORBCOMM Inc.
2115 Linwood Avenue
Fort Lee, NJ 07024
Attn: [***...***]
PH.: [***...***]
Fax: [***...***]
Email: [***...***]
With a separately delivered copy to:
ORBCOMM Inc.
22270 Pacific Boulevard
Dulles, VA 20166
Attn: [***...***]
PH.: [***...***]
Fax: [***...***]
Email: [***...***]
21. Changes. Customer may, at any time request a change within the general scope
of this Agreement (“Change Order”).
21.1 Prior to initiating a Change Order, Customer shall issue a written request
to SpaceX for a proposal. [***...***] of receipt of Customer’s request (or such
longer period as Customer may reasonably agree to based on the scope of the
Change Order), SpaceX shall provide Customer a written proposal for
implementation of the contemplated Change Order, including any adjustment to the
Contract Price, Launch Slot or Launch Date for the relevant Launch Service, the
Milestones, Milestone Payments or the SOW. For the avoidance of doubt, any
adjustments to the Contract Price shall account only for the [***...***].
[***...***].
21.2 After receipt of Customer’s written approval of SpaceX’s proposal submitted
pursuant to Section 21.1, SpaceX shall immediately proceed with the Change
Order, and as applicable, the Parties shall execute any necessary amendment to
this Agreement in accordance with Section 30 of this Agreement within thirty
(30) Days of Customer’s initiation of a Change Order. For the
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26



--------------------------------------------------------------------------------



 



avoidance of doubt, if a Change Order is not ultimately agreed to between the
Parties, it shall not otherwise alter the obligations of the Parties hereunder.
22. Dispute Resolution. The Parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiation
between executives who have authority to settle the controversy and who are at a
higher level of management than the persons with direct responsibility for
administration of this Agreement. If the dispute cannot be timely resolved, then
all disputes, claims or controversies of every kind and nature arising out of or
relating to this Agreement including the existence, construction, validity,
interpretation, performance, nonperformance, enforcement or breach of any
provision of this Agreement, shall be settled by a panel of three
(3) arbitrators designated in accordance with the Commercial Arbitration Rules
of the American Arbitration Association. The findings of such arbitrators shall
be final, conclusive and binding upon all parties, and the execution thereof may
be entered in any court having jurisdiction. Any award of arbitration shall
include attorney fees and costs of arbitration, including but not limited to
expert witness fees, payable to the prevailing party in the arbitration, as
determined by the Arbitrator. Notwithstanding the foregoing, any award in an
arbitration initiated under this Section 22 shall be limited to monetary damages
and shall include no injunction or similar equitable relief or direction to any
Party other than the direction to pay a monetary amount. Should a Party seek
injunctive relief, such Party is free to bring those equitable claims before any
federal or state court of competent jurisdiction in the United States.
Notwithstanding any other provision, expressed or implied in this Agreement, and
without prejudice to SpaceX’s rights under Section 5.3 of this Agreement,
pending resolution of any such dispute, SpaceX shall continue to perform its
obligations under this Agreement (provided Customer continues to perform its
obligations under this Agreement) unless otherwise directed by Customer or as
far as such performance is not prevented by the nature or cause of the dispute
itself.
23. Appendices.
23.1 Incorporation by Reference. The following appendices are incorporated into
this Agreement by reference and shall be an integral part of this Agreement:
[***...***]
EXHIBIT 1 Form of Cross-Waiver Required by the U.S. Licensing Authority
Appendix 1, Statement of Work;
Appendix 2, Interface Requirements Document
Appendix 3, Payment and Milestone Schedule
Appendix 4, Space Exploration Technologies Corporation Launch Certificate
Appendix 5, Termination for Convenience Schedule
Appendix 6, Risk-Based Termination for Convenience Schedule
Appendix 7, Interface Control Document (to be included following the Effective
Date of Agreement)
23.2 Precedence. In the event of conflict between the terms and conditions of
this Agreement and any of its appendices, exhibits or attachments, the terms and
conditions of this Agreement shall govern. In the event of a conflict between
the appendices, exhibits or attachments, the sequence of precedence shall be as
listed below.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------



 



1. Articles 1 to 32
2. [***...***]
3. [***...***]
4. [***...***]
5. [***...***]
6. All other Appendices and Exhibits to this Agreement.
24. Severability. If any portion of this Agreement is held invalid, the Parties
agree that such invalidity shall not affect the validity of the remaining
portions of this Agreement, unless applying such remaining portions would
frustrate the purpose of this Agreement.
25. Waiver. Waiver on the part of either SpaceX or Customer of any term,
provision, or condition of this Agreement shall only be valid if made in writing
and accepted by the other Party. The failure of either Party, at any time, to
exercise any right granted in this Agreement or to require any performance of
any term of this Agreement or the waiver by either Party of any breach of this
Agreement shall not prevent a subsequent exercise or enforcement of, or be
deemed a waiver of any subsequent breach of, the same or any other term of this
Agreement.
26. No Joint Venture or Agency. Nothing in this Agreement shall constitute or
create a joint venture, partnership, or any other similar arrangement between
the Parties. No Party is authorized to act as agent for the other Party
hereunder except as expressly stated in this Agreement.
27. Assignment. Neither Party may assign, delegate or otherwise transfer this
Agreement or any rights or obligations under this Agreement, whether voluntary,
by operation of law or otherwise, without the prior written consent of the other
Party. Such consent shall not be unreasonably withheld or delayed.
27.1 Assignment by Customer. Notwithstanding the foregoing, Customer may assign
or transfer this Agreement or all its rights, duties, or obligations hereunder
without SpaceX’s approval: (i) to an Affiliate, provided that such Affiliate has
equivalent or greater financial resources as Customer to fulfill Customer’s
obligations under this Agreement and subject to any export control regulations
applicable to the work performed under this Agreement; (ii) to any entity which,
by way of merger, consolidation, or any similar transaction involving the
acquisition of substantially all the stock, equity or the entire business assets
of Customer relating to the subject matter of this Agreement, succeeds to the
interests of Customer or in connection with obtaining financing for the payment
of SpaceX’s invoices and any and all other fees, charges or expenses payable
under this Agreement under any financing agreement; provided in the first case
only that, prior to such assignment or transfer, the assignee, transferee, or
successor to Customer has
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28



--------------------------------------------------------------------------------



 



expressly assumed all the obligations of Customer and all terms and conditions
applicable to Customer under this Agreement; (iii) to any designee or customer
of Customer or any Affiliate thereof provided that Customer remains primarily
liable to SpaceX for any payment obligation hereunder; (iv) to Sierra Nevada
Corporation, provided that it has expressly assumed in writing all such rights,
duties and obligations hereunder and notice has been provided to SpaceX of the
same.
27.2 Assignment by SpaceX. Notwithstanding the foregoing, SpaceX may assign,
delegate or otherwise transfer this Agreement, or any rights or obligations
under this Agreement, without Customer’s approval: (i) to any Affiliate of
SpaceX that has equivalent or greater financial resources as SpaceX; or (ii) any
person or entity which, by way of merger, acquisition or sale of all or
substantially all of the assets relating to the performance of this Agreement,
succeeds to the interests of SpaceX provided the financial condition of such
successor is at least equal to that of SpaceX at the time of such merger,
acquisition or sale and provided further that, prior to such assignment or
transfer, such successor has expressly assumed all the obligations of SpaceX and
all terms and conditions applicable to SpaceX under this Agreement.
27.3 Security Interests. Customer, upon prior written notice to SpaceX, may
grant security interests in its rights hereunder to lenders that provide
financing for the performance by Customer of its obligations under this
Agreement or for the subject matter hereof. In the event that either Party is
sold to or merged into another entity, its responsibilities under this Agreement
shall not be altered and the successor organization shall be liable for
performance of such Party’s obligations under this Agreement. If requested by
Customer, SpaceX shall provide its written consent to such assignment on terms
and conditions as may be requested by Customer’s lenders.
27.4 Notwithstanding anything in this Section 27 to the contrary, any
assignment, delegation, or transfer of this Agreement shall be subject to:
(i) the condition that the financial condition of the assignee, delegate, or
transferee is at least equal to that of the assignor, delegator, or transferor,
as the case may be; and (ii) any and all required or applicable governmental
notification, legislative sanction, or regulatory approval, including without
limitation ITAR approval.
27.5 Any assignment, delegation, or transfer of this Agreement made in
contravention of the terms hereof shall be null and void. Subject to the
foregoing, this Agreement shall be binding on and inure to the benefit of the
Parties’ respective successors and permitted assigns.
28. Governing Law. This Agreement and its performance by the Parties hereunder
shall be construed in accordance with the laws of the State of New York, U.S.A.,
without regard to provisions on the conflicts of laws. The provisions of the
United Nations Convention for the International Sale of Goods shall not be
applicable to this Agreement.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29



--------------------------------------------------------------------------------



 



29. Entire Agreement. This Agreement, and all appendices, exhibits and
attachments hereto, supersedes all prior communications, transactions, and
understandings, whether oral or written, with respect to the subject matter
hereof, including the Letter Agreement, and constitutes the sole and entire
agreement between the Parties pertaining to the subject matter hereof. Neither
Party shall be bound by the conditions, warranties, definitions, statements, or
documents previous to the execution of this Agreement, unless this Agreement
makes express reference thereto.
30. Modification. No modification or amendment to, or addition, deletion or
waiver of any of the terms and conditions of this Agreement, including but not
limited to launch requirements, changes in quantity or schedule adjustments,
shall be binding on either Party unless understood and agreed by both Parties
and evidenced by a written agreement signed by a duly authorized representative
of each Party, which agreement shall expressly state that it is an amendment to
this Agreement.
31. Certification. Prior to each Launch and upon request by Customer, SpaceX
agrees to issue a written certification to Customer in the form attached hereto
as Appendix 4 confirming that the Launch Vehicle has passed all qualification
and proof or acceptance tests consistent with SpaceX mission assurance processes
and practices, including a launch readiness review.
32. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. This Agreement may be executed by facsimile or other
equivalent electronic signature. Facsimile signatures, or signatures delivered
by other equivalent electronic means, shall constitute original signatures.
[SIGNATURE PAGE FOLLOWS]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized officers as of the Effective Date of Agreement:

     
Space Exploration Technologies Corp.
  ORBCOMM Inc.
By:
  By:
Name: [***...***]
  Name: [***...***]
Title: [***...***]
  Title: [***...***]
Date: 8/28/2009
  Date: 8/28/2009

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31



--------------------------------------------------------------------------------



 



EXHIBIT 1
Form of Cross-Waiver Required by the U.S. Licensing Authority
Waiver of Claims and Assumption of Responsibility for Licensed Launch, including
Suborbital Launch
THIS AGREEMENT is entered into this  _____  day of  _____  , by and among
[Licensee] (the “Licensee”), [Customer] (the “Customer”) and the Federal
Aviation Administration of the Department of Transportation, on behalf of the
United States Government (collectively, the “Parties”), to implement the
provisions of section 440.17(c) of the Commercial Space Transportation Licensing
Regulations, 14 CFR Ch. III (the “Regulations”). This agreement applies to the
launch of [Payload] payload on a [Launch Vehicle] vehicle at [Location of Launch
Site]. In consideration of the mutual releases and promises contained herein,
the Parties hereby agree as follows:
1. Definitions
Contractors and Subcontractors means entities described in §440.3 of the
Regulations. Customer means the above-named Customer on behalf of the Customer
and any person described in §440.3 of the Regulations.
License means License No.  _____  issued on  _____  , by the Associate
Administrator for Commercial Space Transportation, Federal Aviation
Administration, Department of Transportation, to the Licensee, including all
license orders issued in connection with the License.
Licensee means the Licensee and any transferee of the Licensee under 49 U.S.C.
Subtitle IX, ch. 701.
United States means the United States and its agencies involved in Licensed
Activities. Except as otherwise defined herein, terms used in this Agreement and
defined in 49 U.S.C. Subtitle IX, ch. 701— Commercial Space Launch Activities,
or in the Regulations, shall have the same meaning as contained in 49 U.S.C.
Subtitle IX, ch. 701, or the Regulations, respectively.
2. Waiver and Release of Claims
(a) Licensee hereby waives and releases claims it may have against Customer and
the United States, and against their respective Contractors and Subcontractors,
for Property Damage it sustains and for Bodily Injury or Property Damage
sustained by its own employees, resulting from Licensed Activities, regardless
of fault.
(b) Customer hereby waives and releases claims it may have against Licensee and
the United States, and against their respective Contractors and Subcontractors,
for Property Damage it sustains and for Bodily Injury or Property Damage
sustained by its own employees, resulting from Licensed Activities, regardless
of fault.
(c) The United States hereby waives and releases claims it may have against
Licensee and Customer, and against their respective Contractors and
Subcontractors, for Property Damage it sustains, and for Bodily Injury or
Property Damage sustained by its own employees, resulting from Licensed
Activities, regardless of fault, to the extent that claims it would otherwise
have for such damage or injury exceed the amount of insurance or demonstration
of financial responsibility required under sections 440.9(c) and (e),
respectively, of the Regulations.
3. Assumption of Responsibility
(a) Licensee and Customer shall each be responsible for Property Damage it
sustains and for Bodily Injury or Property Damage sustained by its own
employees, resulting from Licensed Activities, regardless of fault. Licensee and
Customer shall each hold harmless and indemnify each other, the United States,
and the Contractors and Subcontractors of each Party, for Bodily Injury or
Property Damage sustained by its own employees, resulting from Licensed
Activities, regardless of fault.
(b) The United States shall be responsible for Property Damage it sustains, and
for Bodily Injury or Property Damage sustained by its own employees, resulting
from Licensed Activities, regardless of fault, to the extent that claims it
would otherwise have for such damage or injury exceed the amount of insurance or
demonstration of financial responsibility required under sections 440.9(c) and
(e), respectively, of the Regulations.
4. Extension of Assumption of Responsibility and Waiver and Release of Claims
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32



--------------------------------------------------------------------------------



 



(a) Licensee shall extend the requirements of the waiver and release of claims,
and the assumption of responsibility, hold harmless, and indemnification, as set
forth in paragraphs 2(a) and 3(a), respectively, to its Contractors and
Subcontractors by requiring them to waive and release all claims they may have
against Customer and the United States, and against the respective Contractors
and Subcontractors of each, and to agree to be responsible, for Property Damage
they sustain and to be responsible, hold harmless and indemnify Customer and the
United States, and the respective Contractors and Subcontractors of each, for
Bodily Injury or Property Damage sustained by their own employees, resulting
from Licensed Activities, regardless of fault.
(b) Customer shall extend the requirements of the waiver and release of claims,
and the assumption of responsibility, hold harmless, and indemnification, as set
forth in paragraphs 2(b) and 3(a), respectively, to its Contractors and
Subcontractors by requiring them to waive and release all claims they may have
against Licensee and the United States, and against the respective Contractors
and Subcontractors of each, and to agree to be responsible, for Property Damage
they sustain and to be responsible, hold harmless and indemnify Licensee and the
United States, and the respective Contractors and Subcontractors of each, for
Bodily Injury or Property Damage sustained by their own employees, resulting
from Licensed Activities, regardless of fault.
(c) The United States shall extend the requirements of the waiver and release of
claims, and the assumption of responsibility as set forth in paragraphs 2(c) and
3(b), respectively, to its Contractors and Subcontractors by requiring them to
waive and release all claims they may have against Licensee and Customer, and
against the respective Contractors and Subcontractors of each, and to agree to
be responsible, for any Property Damage they sustain and for any Bodily Injury
or Property Damage sustained by their own employees, resulting from Licensed
Activities, regardless of fault, to the extent that claims they would otherwise
have for such damage or injury exceed the amount of insurance or demonstration
of financial responsibility required under sections 440.9(c) and (e),
respectively, of the Regulations.
5. Indemnification
(a) Licensee shall hold harmless and indemnify Customer and its directors,
officers, servants, agents, subsidiaries, employees and assignees, or any of
them, and the United States and its agencies, servants, agents, subsidiaries,
employees and assignees, or any of them, from and against liability, loss or
damage arising out of claims that Licensee’s Contractors and Subcontractors may
have for Property Damage sustained by them and for Bodily Injury or Property
Damage sustained by their employees, resulting from Licensed Activities.
(b) Customer shall hold harmless and indemnify Licensee and its directors,
officers, servants, agents, subsidiaries, employees and assignees, or any of
them, and the United States and its agencies, servants, agents, subsidiaries,
employees and assignees, or any of them, from and against liability, loss or
damage arising out of claims that Customer’s Contractors and Subcontractors, or
any person on whose behalf Customer enters into this Agreement, may have for
Property Damage sustained by them and for Bodily Injury or Property Damage
sustained by their employees, resulting from Licensed Activities.
(c) To the extent provided in advance in an appropriations law or to the extent
there is enacted additional legislative authority providing for the payment of
claims, the United States shall hold harmless and indemnify Licensee and
Customer and their respective directors, officers, servants, agents,
subsidiaries, employees and assignees, or any of them, from and against
liability, loss or damage arising out of claims that Contractors and
Subcontractors of the United States may have for Property Damage sustained by
them, and for Bodily Injury or Property Damage sustained by their employees,
resulting from Licensed Activities, to the extent that claims they would
otherwise have for such damage or injury exceed the amount of insurance or
demonstration of financial responsibility required under sections 440.9(c) and
(e), respectively, of the Regulations.
6. Assurances Under 49 U.S.C. 70112(e)
Notwithstanding any provision of this Agreement to the contrary, Licensee shall
hold harmless and indemnify the United States and its agencies, servants,
agents, employees and assignees, or any of them, from and against liability,
loss or damage arising out of claims for Bodily Injury or Property Damage,
resulting from Licensed Activities, regardless of fault, except to the extent
that: (i) As provided in section 7(b) of this Agreement, claims result from
willful misconduct of the United States or its agents; (ii) claims for Property
Damage sustained by the United States or its Contractors and Subcontractors
exceed the amount of insurance or demonstration of financial responsibility
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33



--------------------------------------------------------------------------------



 



required under section 440.9(e) of the Regulations; (iii) claims by a Third
Party for Bodily Injury or Property Damage exceed the amount of insurance or
demonstration of financial responsibility required under section 440.9(c) of the
Regulations, and do not exceed $1,500,000,000 (as adjusted for inflation after
January 1, 1989) above such amount, and are payable pursuant to the provisions
of 49 U.S.C. 70113 and section 440.19 of the Regulations; or (iv) Licensee has
no liability for claims exceeding $1,500,000,000 (as adjusted for inflation
after January 1, 1989) above the amount of insurance or demonstration of
financial responsibility required under section 440.9(c) of the Regulations.
7. Miscellaneous
(a) Nothing contained herein shall be construed as a waiver or release by
Licensee, Customer or the United States of any claim by an employee of the
Licensee, Customer or the United States, respectively, including a member of the
Armed Forces of the United States, for Bodily Injury or Property Damage,
resulting from Licensed Activities.
(b) Notwithstanding any provision of this Agreement to the contrary, any waiver,
release, assumption of responsibility or agreement to hold harmless and
indemnify herein shall not apply to claims for Bodily Injury or Property Damage
resulting from willful misconduct of any of the Parties, the Contractors and
Subcontractors of any of the Parties, and in the case of Licensee and Customer
and the Contractors and Subcontractors of each of them, the directors, officers,
agents and employees of any of the foregoing, and in the case of the United
States, its agents.
(c) In the event that more than one customer is involved in Licensed Activities,
references herein to Customer shall apply to, and be deemed to include, each
such customer severally and not jointly.
(d) This Agreement shall be governed by and construed in accordance with United
States Federal law.
In witness whereof, the Parties to this Agreement have caused the Agreement to
be duly executed by their respective duly authorized representatives as of the
date written above.

Licensee

By:  _____________________________ 

Its:  _____________________________ 

Customer

By:  _____________________________ 

Its:  _____________________________ 

Federal Aviation Administration of the Department of Transportation on Behalf of
the United States Government

By:  _____________________________ 

Its:  _____________________________ 

Associate Administrator for Commercial Space Transportation
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34



--------------------------------------------------------------------------------



 



APPENDIX 1
STATEMENT OF WORK
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35



--------------------------------------------------------------------------------



 



APPENDIX 2
INTERFACE REQUIREMENTS DOCUMENT
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

36



--------------------------------------------------------------------------------



 



APPENDIX 3
PAYMENT AND MILESTONE SCHEDULE
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

37



--------------------------------------------------------------------------------



 



APPENDIX 4
SPACE EXPLORATION TECHNOLOGIES CORPORATION LAUNCH CERTIFICATE
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------



 



APPENDIX 5
TERMINATION FOR CONVENIENCE SCHEDULE
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

39



--------------------------------------------------------------------------------



 



APPENDIX 6
RICK-BASED TERMINATION FOR CONVENIENCE SCHEDULE
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

40



--------------------------------------------------------------------------------



 



APPENDIX 7
INTERFACE CONTROL DOCUMENT (NOT YET COMPLETED)
[***...***]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

41